COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-05-00296-CV
                                                                              )
                                                                              )                    Appeal from the
IN THE INTEREST OF T.R.B.
AND K.R.B.,      )
MINOR CHILDREN                                            )                
383rd District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )               
(TC# 2003CM3037)
                                                                              )
 
 
O
P I N I O N
 
Appellant
Christopher Billyard appeals the trial court=s
order modifying the parent‑child relationship.  On July 20, 1999, a final decree of divorce
was entered in Bernalillo County,
 New Mexico.  Appellee, Vericonica Woodruff, sought a
modification of the out-of-state order. 
In response, Appellant filed a general denial and a
counter-petition.  A final order in this
cause was entered of record on June 1, 2005 and Appellant timely filed his
notice of appeal.




Pending before the
Court is Appellant=s
unopposed motion to dismiss the appeal.  See
Tex.R.App.P. 42.1(a)(1).  We have considered this cause on the motion
and conclude that the motion should be granted. 
Therefore, we grant Appellant=s
motion to dismiss and dismiss this appeal. 
Costs in this Court are taxed against Appellant.  See Tex.R.App.P.
42.1(d).
 
 
 
 
July
21, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.